DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  (2014/026459) in view of Kim et al (US 2014/0167129) and Li et al (US 2014/0219016).
	With respect to Claim 1, Lee  discloses a method of manufacturing a semiconductor device (Figure 2B) comprising: forming a first sacrificial layer (Figure 2B, 115 bottom layer) on a source layer (Figure 2B, 105); forming a stack (Figure 2B, 115 layers above bottom 115, sacrificial layer) on the first sacrificial layer (Figure 2B, bottom 115 layer) ; forming first and second openings passing through the stack (Figure 2B, openings where 170A and 170B are formed); forming a channel layer  comprising a channel pattern (paragraphs 118-123,  Figure 2B, 170) disposed in the first opening, and a dummy channel pattern (Figure 2B, 170A)  disposed in the second opening; and forming a bit line coupled with the channel pattern (Figure 1, 265). See Figures 1 and 2B and corresponding text of Lee.
	Lee differs from the present Claims, in that Lee does not disclose “forming a third opening by removing the first sacrificial layer through the first and second openings”,  “ comprising a coupling pattern disposed in the third opening”, and “forming a well pick-up line coupled with the dummy channel pattern”.
	Kim is relied upon to disclose the use of a coupling channel between two channel regions (paragraph 28);  forming a third opening by removing the first sacrificial layer through the first and second openings; and  a coupling pattern disposed in the third opening, and its benefit in increasing the electric flow. See Figure 1B, 185 and corresponding text; and paragraphs 16-28.
It would have been obvious to one of ordinary skill, before the time of the invention, to use a coupling pattern as disclosed by Kim in the device of Lee , for its known benefit of increasing electric 
However, neither Lee et al nor Kim disclose forming a well pick-up line coupled with the dummy channel pattern.
Li et al is relied upon to disclose to couple a well line to a channel region in order to bias a channel region in a memory cell. See paragraphs 51 and 82.
It would have been obvious to one of ordinary skill, before the time of the invention, to attach a well line in the dummy channel patterns of a device as disclosed by the combined Lee  and Kim references, for its known benefit of biasing a channel region, as disclosed by Li et al. The use of a known component for its known purpose would have been within the skill of one of ordinary skill.

With respect to Claim 2,  Lee discloses forming a first slit which passes through the stack and exposes the channel layer and the source layer; and forming a source pick-up line in the first slit, the source pick-up line electrically coupling the source layer with the channel layer. See paragraphs 103 and 132, CSL and Figures 16A-16B and corresponding text.
	With respect to Claim 3, Lee discloses forming a junction in a region of the channel layer, the region coming into direct contact with the source pick-up line. See Lee ‘549, Figures 16A-16B and corresponding text; paragraph 103 and element 105.
	With respect to Claim 9, Lee discloses the stack comprises first material layers and second material layers which are alternatively stacked. See paragraph 71. 



Claims 5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  (2014/026459) in view of Kim et al (US 2014/0167129) and Li et al (US 2014/0219016)  as applied to claims 1-3 and 9 above, and further in view of Lee et al (US 2015/0221666, “Lee ‘666”).
	Lee, Kim et al and Li et al. Moreover,  Lee discloses first pads (Figure 2b, 185 which are doped) coupled with the respective channel patterns.
	Lee, Kim et al and Li et al  differ from the Claims at hand in that Lee ‘549 do not disclose  “ forming a first pad coupled with the channel pattern, the first pad including a first-type impurity; and forming a second pad coupled with the dummy channel pattern, the second pad including a second-type impurity different from the first-type impurity”.  
	Lee ‘666 also discloses a vertical memory device and discloses each of the first pads including a first type impurity; and second pads coupled with the respective dummy channel patterns, each of the second pads including a second type impurity (P type) different from the first type impurity (N type), and the benefit of providing a p-well.  See paragraphs 287 and 289.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to dope the pads and dummy pads in the device of Lee, Kim et al and Li et al  with different impurities, for its known benefit in the art of forming a p well as disclosed by Lee ‘666. The use of a known type of dopant, for its known benefit would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 5, the combined references make obvious “forming a first pad on the dummy channel pattern, the first pad including a first-type of impurity; and forming a second pad on the channel pattern, the second pad including a second-type of impurity different from the first type of impurity, wherein the first pad electrically couples the dummy channel pattern with the well pick-up line, and the second pad electrically couples the channel pattern with the bit line”, for the reasons as discussed above. See paragraphs 287 and 289 of Lee ‘666.

	With respect to Claim 19, wherein each of the first pads includes an N-type impurity, and each of the second pads includes a P-type impurity. See paragraphs 287 and 289 of Lee ‘666..
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,249,634. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,249,634 makes obvious the limitations “a method of manufacturing a semiconductor device comprising: forming a stack; formingchannel layers each comprising channel patterns passing through the stack, dummy channel patterns passing through the stack, and a coupling pattern disposed below the stack and coupling the channel patterns with the dummy channel patterns; forming gap fill insulating layers each comprising a base part in the coupling pattern, a first protrusion in each of the channel patterns and a second protrusion in each of the dummy channel patterns; forming a bit line coupled with the channel patterns; and forming a well pick-up line coupled with the dummy channel patterns”, as all of the Claim elements are disclosed, and their formation is inherent. See Claims 1-3 of US 10,249,634.
Allowable Subject Matter
Claims 4, 6-8, 10-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
January 27, 2022